DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 5/24/2022. Claims 1-14 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application TW110120605 filed in Taiwan on 6/7/2021. It is noted, however, that applicant has not filed a certified copy of the application as required by 35 U.S.C. 119(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
[AltContent: textbox ((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.)]A person shall be entitled to a patent unless –

Claim(s) 1-5, 8-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bae (US 20140351761 A1).

Regarding claim 1, Bae discloses: a portable electronic device (fig.1, 0028-43 gives hardware overview), comprising:
a touch screen, displaying an operation interface image (fig.1:130, 0032-34);
a storage device, recording a plurality of instructions (fig.1:140, 0035-36); and
a processor, coupled to the touch screen and the storage device, and configured to execute the instructions (fig.1:150, 0037-42) to:
detect a touch operation performed on the touch screen (fig.4A:401-406, 0055-56);
determine whether to activate a one-hand mode according to a shift amount of the touch operation in a second direction when a shift amount of the touch operation in a first direction is greater than a first threshold (figt.4A:403, 406 show two part gestures including a first vertical part alongside the edge of the screen and a second horizontal part, hence, determining activation according to the shift amount in a second horizontal direction after the first direction is greater than a first threshold, possibly zero; 0045: movement distance threshold; fig.2:205-208, 0045-46; fig.3A-3B, 0053: display of mini-mode); and
zoom out or shift, and display the operation interface image in a one-hand mode interface display region when the one-hand mode is activated (fig.3A-3B, 0053).

Regarding claim 2, Bae discloses the device of claim 1. Bae further discloses: activate the one-hand mode when the shift amount of the touch operation in the second direction is greater than a second threshold (fig.4A:403-406, 0045: some minimal limit is needed to distinguish the gesture; however, as discussed in claim 4, any arbitrary amount greater than the activation threshold can also be considered a threshold, as when the shift amount is greater than this greater threshold, the one-hand mode / mini-mode is also activated).

Regarding claim 3, Bae discloses the device of claim 2. Bae further discloses: skip activating the one-hand mode and display another operation interface image when the shift amount of the touch operation in the second direction is not greater than the second threshold (fig.2:205-206: 0046: performing other functions and displaying corresponding image; fig.4A, 0056, 0045: not recognizing gesture when minimal thresholds are not met).

Regarding claim 4, Bae discloses the device of claim 2. Bae further discloses: provide a first visual prompt when the shift amount of the touch operation in the second direction increases to a preset value, the preset value being less than the second threshold (fig.3A-B: the mini mode is also entered when less than some threshold greater than activation threshold but less than the (arbitrarily set) larger threshold as described in claim 2, the entering of the mini-mode constituting a visual prompt).

Regarding claim 5, Bae discloses the device of claim 4. Bae further discloses: wherein the first visual prompt comprises separating an image boundary of the operation interface image from a screen edge of the touch screen (fig.3A-3B: separating image boundary from screen edge to form mini-mode).

Claims 8-12 recite methods corresponding to the above devices and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20140351761 A1) in view of Yamada (US 10048845 B2).

Regarding claim 6, Bae discloses the device of claim 4. Bae does not disclose the limitations of claim 6. However, Yamada discloses: provide a second visual prompt in a period in which the shift amount of the touch operation in the second direction increases from the preset value to be greater than the second threshold (fig.55-56, col.35:60-col.36:20 discloses a single-handed mode entry technique wherein the size of the single handed mode is adjusted according to the length of the drag gesture with the display of intermediate states, hence, the animation of fig.55 constitutes a second visual prompt while the sliding operation is increasing from the lower preset value to above the second threshold).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Bae by incorporating the transition and resizing technique of Yamada. Both concern the art of entering a one-handed mode in a mobile device, and the incorporation would have, according to Yamada, allowed the adjustment of the size of the scaled-down screen during the activation gesture (col.36:10-15), give the user visual feedback or preview as to the size of the scaled-down screen (col.36:3-5).

Regarding claim 7, Bae modified by Yamada discloses the device of claim 6. Bae modified by Yamada further discloses: wherein the second visual prompt comprises moving the image boundary of the operation interface image toward the second direction (Yamada fig.55-56, Bae fig.4A:403), and turning an indication direction of a prompt icon to the second direction (Yamada fig.55-56 shows the movement of on-screen icons serving as prompt (e.g., lock screen prompt, notification bar prompt) traveling in a downward and rightward direction, hence, these icons turning towards the second leftward direction during the animation).

Claims 13-14 recite methods corresponding to the above devices and are hence rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 20150205507 A1) Patel (US 20160162150 A1) disclose alternate methods of using diagonal gestures to initiate a single handed mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]